FILED

UNITED sTATEs DISTRICT C0IJRT A|j[; 1 6 2012

FOR THE DISTRICT OF COLUMBIA
C|erk, U.S. District & Bankruptcy

) Courts for the D\strict ot Columbla
IN RE: GUANTANAMO BAY )
DETAINEE CONTINUED ACCESS )
TO COUNSEL )
) Miscellaneous No. 12-398 (RCL)
) Civil Action No. 05-1638 (CKK) /
)
)
ORDER

Several detainees held at the Guantanamo Bay Naval Base ("Guantanamo") filed motions
in their respective cases objecting to the Govemment’s contention that their counsel would no
longer have access to detainee-clients under Judge Hogan’s Protective Order once those
detainees’ habeas petitions had been dismissed with or without prejudice Petiti0ner Rajeb Abu
Ghanem (lSN 44) requested that the issue of counsel-access be transferred to Magistrate Judge
Kay for resolution. Ghanem, et al. v. Bush, et al., 05-cv-l638 (CKK), Mot. Dismiss [261] at l,
Jul. l3, 2012; Mot. Trans. [262] at l, July 13, 2012. Respondents opposed petitioner Ghanem’s
motion to transfer and cross-moved for all counsel-access cases to be transferred to a single
Distriet Court judge who would render a decision for the entire Court. Ghanem, Opp. & Cross-
Mot. [264] at 2, July 26, 2012. This, respondents’ argued, would further judicial economy and
the_ speedy resolution of this matter. Id. After consultations with counsel and judges in various
cases, Judges Heuve1l and Kollar-Kotelly agreed to transfer their related cases to the undersigned
Judge for resolution. The above captioned miscellaneous case was opened and this Court
entered a Scheduling Order. Sched. Order [7] at 1-2, July 27, 2012; Ghanem, Sched. Order
[266] at l-2. The Seheduling Order set a briefing schedule for motions in five related cases,

including petitioner Ghancm.

In response to the Scheduling Order, petitioner Ghanem withdrew his Motion to Transfer
the counsel-access issue to Magistrate Judge Kay. Withdrawal Mot. [265] at l, July 27, 2012.
Petitioner then filed a Motion to Confirm Judge Kollar-Kotelly’s May l Scheduling Order or, in
the alternative, to Reconsider transferring the case to the undersigned Judgc. Ghanem, Mot.
Confirin or Recons. [267] at l, July 29, 2012. Petitioner Ghanem called the combination of
cases a "batch process" and all but accused the undersigned Judge of prejudice in favor of
respondents in Guantanamo cases. Id. at 1-3, n.1. lgnoring clear language in the Scheduling
Order, petitioner also objected to his case being transferred to the undersigned Judge merely by
the "ipse a’ixit" of the Judge. Id. Petitioner’s argument was mooted by Judge Kollar-Kotelly’s
July 30, 2012, Minute Orderl transferring petitioner Ghanem’s Motion [261] for Voluntary
Dismissal Without Prejudice and for Continued Access Pursuant to the Protective Order, and any
attendant motions, including the respondents’ Cross-Motion [264] to Refer for Coordinated
Decision by a single District Court Judge and petitioner’s Motion [267] to Confirm Bi'iefing
Order or to Reconsider its transfer to the undersigned Judge for resolution. The Minute Order
also vacated Judge Kollar-Kotelly’s earlier briefing scheduled and ordered the parties to adhere
to the July 27 Scheduling Order.
instead of adhering to the Scheduling Order and submitting a Reply to respondents’

Combined Oppositi'on [12] to Motions for Continued Counsel Access Pursuant to the Protective
Order, respondent moved to Strike the respondents’ 0pposition. Mot. Strike [15] at 1, Aug. 8,
2012. Petitioner argued that because his case had never been transferred, the combined motion
did not apply to his case and the undersigned Judge had no jurisdiction to rule on any of

petitioner Ghanem’s motions. Id. However, as noted, Judge Kollar-Kotelly transferred the case

l As noted in the Minute Order the July 30 Minute Order did not appear on the electronic docket until August 15,
2012 .

by Minute Order to the undersigned Judge on July 30. Therefore, it is hereby

ORDERED that respondents’ Cross-Motion [264] to Refer for Coordinated Decision by
a single District Court Judge is hereby GRANTED;

lt is FURTHER ORDERED that petitioner’s Motion [267] to Confirm Briefing Order or
to Reconsider the Transfer of petitioner’s case to the undersigned Judge for resolution is
DENIED;

lt is FURTHER ORDERED that petitioner’s Motion [15] to Strike respondents’
Combined Opposition to Motions for Continued Counsel Access Pursuant to the Protective
Order is DENIED;

lt is FURTHER ORDERED that petitioner adhere to the July 27, 201 2, Scheduling
Order. Petitioner will have until 10 AM on Friday, August 17, 2012, to file a Reply to the
respondents’ combined Opposition.

SO ORDERED.

Signed by Royce C. Lambei“th Chief Judge, on August l6, 2012.